Citation Nr: 0843058	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-29 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for chronic 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The veteran had active service from August 18 to September 6, 
1972 and from May 1980 to May 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 decision of the Denver, 
Colorado Regional Office (RO).

In September 2008 the veteran testified before the 
undersigned Veterans Law Judge at hearing at the RO.  A 
transcript has been incorporated into the record.  

The veteran also submitted additional evidence along with a 
waiver of initial RO review.  38 C.F.R. § 20.1304(c) (2008).


FINDINGS OF FACT

1.  An unappealed April 1990 Board decision denied a claim of 
entitlement to service connection for a chronic lumbosacral 
strain.

2.  The evidence submitted since the time of the April 1990 
Board decision denying service connection for a chronic 
lumbosacral strain is redundant, does not relate to an 
unestablished fact, and does not raise a reasonable 
possibility of substantiating the veteran's current claim.  


CONCLUSIONS OF LAW

1.  The April 1990 Board decision which denied the veteran's 
claim of entitlement to service connection for a chronic 
lumbosacral strain is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2008).

2.  The evidence received since the time of the April 1990 
Board decision, denying service connection for chronic 
lumbosacral strain, is not new and material, and the claim 
for service connection for chronic lumbosacral strain is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to reopen his claim, seeking service 
connection for a lumbar spine disorder.  

The veteran submitted his first claim in February 1988.  In a 
July 1988 rating decision, the RO denied entitlement to 
service connection for the veteran's back disability.  The 
veteran appealed and testified before a hearing officer in 
May 1989.  The matter ultimately came before the Board in 
April 1990.  At that time the claim was denied.  The Board 
reviewed the veteran's service treatment records, private 
hospital reports dated from 1984 through 1985, June 1988 VA 
examination report, and May 1989 personal hearing transcript, 
and found that the veteran's chronic lumbosacral strain was 
not related to service and was due to a post service 
superimposed injury.  See 38 U.S.C. §§ 310, 331 (West 1988); 
38 C.F.R. §§ 3.102, 3.303(b) (1998).  The veteran did not 
appeal the Board's determination and it became final.  See 
38 U.S.C.A. § 7104(a); 38 U.S.C.A. § 20.1100.  

In June 2004 the veteran submitted his current claim.  The 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

With respect to applications to reopen previously denied 
claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
any duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.

Since April 1990, the veteran has presented for consideration 
private medical reports from 1987 through 2003 pertaining to 
several post-service workplace accidents; February 2003 VA 
treatment for epigastric pain (with highlighting that 
underscores a complaint of pain to his back); a March 2005 
Social Security Administration disability benefits 
determination; two 2007 statements from siblings that 
described the injuries and body cast the veteran endured as a 
child after he was struck by a car; private 2007 and 2008 
medical reports pertaining to his worker's compensation claim 
and hernia treatment; the January 2007 Social Security 
Administration disability benefits determination; a September 
2008 VA treatment report noting his chronic pain and current 
medication; extracts from several published books pertaining 
to back pain and two pages printed from the Internet, as well 
as several personal statements by the veteran attesting to 
his constant pain and the similarity of the symptoms since 
service to those in service.     

In September 2008, the veteran testified before the Board.  
He and his representative described his duties as a combat 
medic, which included lifting backpacks and patients, 
especially in mobility exercises.  He described a February 
1982 sick call in which he complained of back pain as well as 
an October 1982 complaint of back pain.  He also described 
the broken pelvis he suffered when struck by a car at the age 
of five. 

The Board has considered the evidence submitted by the 
veteran; however, the Board finds that the veteran has not 
submitted evidence that is new and material, and therefore 
his claim may not be reopened.

The post-service medical reports from the 1980's predate the 
Board's April 1990 decision.  That decision specifically 
considered post-service accidents in the 1980's and 
subsequent treatment.  Therefore this evidence is not new. 
 
While it is true that, during the period from April 1990 to 
September 2008, the veteran received treatment for his lower 
back and the submission of these records could be called 
"new" in the sense that they had not previously been 
included in the claim file, not one of the reports however 
can be considered material.  At no time do these VA and 
private treatment records indicate that his back disorder was 
in any way the result of an incident or incidents of the 
veteran's period of active service.  The United States Court 
of Appeals for Veterans Claims has held that additional 
evidence, which consists merely of records of post-service 
treatment that do not indicate that a condition is service 
connected, is not new and material.  Cox v. Brown, 5 Vet. 
App. 95, 99 (1993); Morton v. Principi, 3 Vet. App. 508 
(1992) (observing that evidence of the veteran's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).

The Board notes that in the September 2008 VA treatment 
report, a physician gave the opinion that it was "certainly 
possible" that acute injuries to the veteran's back have 
resulted in a chronic pain syndrome.  The Board finds this 
report to be new, not material.  The medical report does not 
reference service, any event of service, or any post service 
event.  It merely states that acute injuries to the veteran's 
back possibly have resulted in a chronic pain syndrome.  It 
does not relate to an unsubstantiated fact necessary to 
substantiate the claim, i.e., that the veteran's current back 
disorder is service related.

The veteran testified about service treatment records of 
February and October 1982. Again, this testimony cannot be 
considered new and material evidence because his service 
treatment records were before the Board in April 1990.  
Additionally, in his September 2008 hearing, the veteran 
testified as to his duties as a medic in service.  The Board 
notes that during the veteran's May 1989 testimony before the 
hearing officer the veteran also described his duties and 
stated these duties included lifting, "straining", and 
participating in field maneuvers.  See 1989 Transcript.  
Therefore this testimony evidence is not new, but redundant.   

The veteran's own assertions that his lumbosacral back strain 
is related to his service are acknowledged, as well as his 
combat medic service.  Nonetheless, the Board in April 1990 
denied the claim based on the presence of superimposed post-
service injuries.  The new evidence received since 1990 
substantiates that finding.  Thus, this Board does not find 
the veteran's combat medic duties, alone, are sufficient to 
reopen the claim.  Again, the veteran's service medical 
records and the May 1989 testimony were reviewed and 
considered in 1990.

Lastly, regarding the photocopied pages from books and the 
information downloaded from the Internet about back pain, the 
Board acknowledges that medical treatise evidence can provide 
important support when combined with an opinion of a medical 
professional.  Similarly, medical treatise evidence could 
discuss generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least a 
plausible causality based upon objective facts.  Wallin v. 
West, 11 Vet. App, 509 (1998).  Here, the photocopied and 
printed pages, even if they could be considered 
"treatises," as proffered by the veteran are very general 
descriptions of treatment and medical terms that are not 
combined with an opinion of a medical professional.  This 
evidence, though new, is not material evidence that relates 
to an unestablished fact, namely the relationship between 
this veteran's current lower back disability and his service 
and the evidence fails to raise a reasonable possibility of 
substantiating the claim, and as such, is not "material." 

Therefore, none of the evidence submitted since the time of 
the Board's April 1990 decision constitutes new and material 
evidence sufficient to reopen the veteran's previously-denied 
claim.  The veteran's appeal as to the reopening of the 
finally denied claim of entitlement to service connection for 
a chronic lumbosacral strain is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in August 2004, before the 
initial original adjudication of the claim.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate claims for service connection, as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 
 
The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A March 2006 letter provided the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection and his claim was readjudicated in the July 2006 
Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  In any event, because service connection 
for chronic lumbosacral strain is denied, any questions 
regarding a disability rating and effective date are now 
moot.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, the August 2004 notice 
letter of record does satisfy the requirements under Kent.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The veteran was not afforded a VA examination to 
determine the nature and etiology of the disability.  The 
Board finds that VA was not under an obligation to obtain an 
additional medical opinion.  The appellant has not submitted 
new and material evidence to reopen that claim.  38 C.F.R. § 
3.159(c)(4)(iii) states that paragraph (c)(4) applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured. 
 
Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 





ORDER

New and material evidence not having been submitted, the 
claim for service connection for chronic lumbosacral strain 
is not reopened and the claim remains denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


